Citation Nr: 1644320	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-09 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a pilonidal cyst.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine (now claimed as a herniated disc of the cervical spine).

3.  Entitlement to a higher initial rating for mild degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling from April 14, 2010.

4.  Entitlement to a higher initial rating for depression, currently evaluated as 10 percent disabling from May 28, 2010. 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to May 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2011, January 2012, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The January 2011 rating decision, in pertinent part, granted service connection for mild degenerative joint disease of the lumbar spine that was assigned an initial non-compensable disability rating from April 14, 2010.  A February 2013 rating decision granted a 10 percent rating for the Veteran's lumbar spine disability from April 14, 2010.

The January 2012 rating decision denied the Veteran's request to reopen his previously denied claims for service connection for residuals of pilonidal cyst and degenerative joint disease of the cervical spine (now claimed as a herniated disc of the cervical spine).  Although these matters were not certified to the Board, the Veteran perfected his appeal in October 2014 and the Board will accept jurisdiction of them.

A September 2014 rating decision granted service connection for depression that was assigned an initial 10 percent rating from May 28, 2010.

In the September 2014 statement of the case (SOC) regarding the claim for service connection for residuals of a pilonidal cyst, the RO treated the claim for service connection for pilonidal cyst disability as reopened as it addressed the merits.  But, before the Board may reopen a previously denied claim, the Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2016, the Board granted the Veteran's attorney's motion to withdraw representation (8/5/16 Correspondence).  In an October 2016 letter, the Board advised the Veteran of the attorney's withdrawal and his right to appoint a new attorney or a service organization as his representative (10/14/16 Correspondence).  The letter indicated, "If we have not heard from you or your new representative within 30 days of the date of this letter [10/14/2016], we will assume that you wish to represent yourself and we will resume our review of your appeal."  The Veteran did not respond to this letter.  Given that, and as the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a videoconference hearing scheduled on May 23, 2016.  In April 14, 2016 and May 11, 2016 letters, the RO advised the Veteran of the date and location of his scheduled hearing.  The letters were addressed to him at 114 Temple Dr., Crescent City, FL 32112.  The May 2016 letter was returned by the U.S. Post Office stamped "Return to sender-attempted-not known-unable to forward", as were other letters sent to that address (5/20/16 Returned Mail; 5/5/16 Returned Mail).  It is unclear why the RO used this address.  The address differs from that in Veteran's October 2014 substantive appeal, October 2014 standard notice of disagreement, the July 2015 notice of the attorney's intent to withdraw, and the Veteran's August 2016 statement (4219 N. 56th Street, Tampa, FL 33610-7101) (7/13/15 Third Party Correspondence; 10/17/14 Notice of Disagreement; 8/4/16 VA 21-4138 Statement in Support of Claim).  

The Board cannot be certain that the Veteran was properly notified of the scheduled video conference hearing.  38 C.F.R. § 3.1(q) (2015) (stating that "notice" means "written notice sent to a claimant or payee at his or her latest address of record").  The Veteran has not had the requested Board hearing and he has a right to the requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015). 

After issuance of the September 2013 SOC, regarding the claim for an increased initial rating for lumbar spine disability, and the September 2014 SOC, regarding the service connection issues, relevant medical records were received.  The Veteran did not waive initial consideration by the AOJ of this medical evidence.  38 C.F.R. § 20.1304(c) (2015).

The September 2014 rating decision granted service connection for depression that was assigned an initial 10 percent rating from May 28, 2010.  The Veteran submitted a notice of disagreement as to this decision in October 2014.  The Veteran's attorney representative submitted this document.  In light of this, the Board finds that this statement is a disagreement with the September 2014 rating decision and is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's current mailing address.  All efforts to obtain such verification should documented in writing and be placed in the claims file.

2. Issue a statement of the case regarding the matter entitlement to an increased initial rating for depression, higher than 10 percent from May 28, 2010.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

3. Issue a supplemental statement of the case that reflects a review of all evidence added to the record since the February 2013 and September 2014 SOCs.

4. After completion of the above, schedule the Veteran for a video conference hearing before the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



